270 Wis. 322 (1955)
CITY OF WAUKESHA and another, Respondents,
vs.
PLUMBERS & GAS FITTERS LOCAL No. 75, A. F. L., Appellant.
Supreme Court of Wisconsin.
May 31, 1955.
June 28, 1955.
*324 For the appellant there was a brief and oral argument by William F. Quick of Milwaukee.
For the respondents there was a brief and oral argument by William G. Callow, city attorney, for the city of Waukesha, and by A. J. Palasz of Milwaukee for Martin Ristow.
BROWN, J.
The record makes it clear that there was no labor dispute as defined by statute and, therefore, picketing the jobsite violated sec. 103.535, Stats. The injunction must be upheld if that statute is constitutional. But we are precluded from finding it constitutional by the decision of American Federation of Labor v. Swing (1941), 312 U.S. 321, 61 Sup. Ct. 568, 85 L. Ed. 855, discussed more fully in Vogt, Inc., v. International Brotherhood, (1955), ante, p. 315, 71 N. W. (2d) 359, determined at this session.
Respondents suggest in argument that the picketing was in aid of an illegal purpose, to wit, interference with a contract legally entered into between the city and Ristow, and might be enjoined for that reason. The parties asked for no finding concerning the purpose of the picketing and the trial court made none. We determine the cause on the sole issue presented to the trial court and declared to us in the statement of "question involved" appearing in both briefs.
By the Court.Order reversed, and cause remanded with directions to dissolve the injunction.
MARTIN, J., dissents.